Citation Nr: 1824405	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from August 20, 2012, to May 4, 2017, and from July 1, 2017, to January 30, 2018, for service-connected left knee status post medial meniesctomy.  

2.  Entitlement to a rating in excess of 10 percent from December 1, 2012, to March 22, 2015, and in excess of 30 percent beginning May 1, 2016, for service-connected status post right knee replacement.   

3.  Entitlement to an initial compensable rating for surgical scars of the bilateral lower extremities.   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to January 1999 and May 1999 to May 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2013 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a July 2017 Board hearing and a transcript of this hearing is of record.  

In a May 2015 rating decision, the RO increased the Veteran's disability rating for his right knee disability granting a temporary 100 rating based on convalescence from March 23, 2015 to April 30, 2016, and a 30 percent rating effective May 1, 2016.  In an August 2017 rating decision, the RO increased the Veterans disability rating for his left knee granting a temporary 100 percent rating from May 5, 2017 to June 30, 2017.  In an April 2018 rating decision the RO granted a 100 percent rating for the left knee from January 31, 2018 to March 31, 2019.  As the temporary 100 percent ratings represent total grants of benefits, those periods are not before the Board, however, the periods of August 20, 2012, to May 4, 2017, and July 1, 2017, to January 30, 2018, for the Veteran's left knee, and from December 1, 2012, to March 22, 2015, and May 1, 2016 to the present for his right knee, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a January 2017 rating decision the Veteran was granted service connection for lower extremity scars.  The RO granted a noncompensable evaluation effective September 20, 2016.  The Veteran's lower extremity scars are a manifestation of his service-connected knee disabilities.  When the Veteran disagreed with the amount of compensation awarded for his knee disabilities, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected knee disabilities.  See AB v Brown, supra.  Thus, the issues before the Board are as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his bilateral knee disabilities.  The Veteran's VA treatment records indicate he had a total left knee replacement in January 2018.  The Veteran's most recent complete VA examination was in July 2017.  As such, an updated VA examination must be obtained.  The Board notes the Veteran was provided with an incomplete March 2018 VA examination.  The examiner was unable to complete the examination because the Veteran was still under the care of a surgeon.  The examiner stated the examination should not be scheduled until the Veteran was released by his surgeon.  As such, the VA examination must not be scheduled until the Veteran is released by his surgeon. 

As to his right knee, the Veteran was most recently provided with a July 2017 VA examination.  The Veteran reported flare-ups which presented as increased pain.  His right knee range of motion was noted to be abnormal with no additional loss of range of motion following the repetitive use test.  The examiner concluded flare-ups caused additional functional limitation in that the Veteran had difficulty climbing stairs, pushing down, and squatting.  The examiner also noted there was no pain on passive range of motion testing and there was no pain when the joint was used in non-weight bearing.  

The Board finds the July 2017 VA examination to be incomplete.  The examiner did not illicit a detailed response from the Veteran regarding his flare-ups to include details such as duration and frequency.  In addition, the examiner did not provide an estimated loss of range of motion due to flare-ups in the examination report nor did she provide a rationale as to why she could not provide this estimation.  The Veteran emphasized in his July 2017 Board hearing that his right knee pain at it's worse caused limitation of motion, as such, the examiner must attempt to provide an estimate in range of motion for any increased limitation caused by flare-ups.  In addition, 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, test the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The July 2017 VA examination included range of motion testing for the knees and noted no evidence of pain with weight-bearing.  However, range of motion findings were not included for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination. 

In addition, as the Veteran's recent left knee surgery could have created new lower extremity scars his increased ratings claim for his service-connected lower extremity scars must also be remanded in order to obtain a new VA examination which addresses the nature and severity of these scars. 

Moreover, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA and non-VA treatment records for the knees.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected left and right knee disabilities, to include his surgical scars.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the knee disabilities, to include any lower extremity scars, and make determinations regarding range of motion, including any additional functional impairment.

a. The examinations must address active and passive motion, weight-bearing and nonweight-bearing information as to each knee, including retrospectively from 2012, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
 
b. As to each knee, the examiner must specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups, including retrospectively from 2012, if possible.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms in terms of degrees of additional range of motion loss (please estimate).    

c. The examiner should describe all impairment due to the surgical scars of the lower extremities.

A detailed rationale is requested for all opinions provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




